DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filled 08/25/2022 overcomes the previously set forth 112(d) rejection.
The amendment filed 08/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The upper recess and the at least one through hole being filled with a piece of food and the bottom recess also being filled with a piece of pet food.
Applicant is required to cancel the new matter in the reply to this Office Action.
There is no support in the originally filled application for the definition of the word embedded, narrowing the scope from embedded to “being filled with a piece of pet food” is introducing matter to the disclosure as it was originally filled.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. The examiner has supplied the patent filled by Starmark Pet Products inc. in the rejection below which contains further details of the Sprocket apparatus used in the non-final rejection. 
Re claim 1; The examiner asserts that the Sprocket is capable of being filled with a piece of pet food, the prior art does disclose the upper recess and the through hole are filled with the chicken treat, therefore the apparatus is capable of being filled with a single piece of pet food.
Re claim 2; The language in the amended claim is “the at least one bottom recess is also filled with a piece of pet food” while the argument supplied states that “the … bottom recess is also filled up with the piece of pet food” the examiner asserts that the prior art supplied below encompasses the scope of the claimed language, as the bottom recess as taught by the sprocket is filled with pet food. 
Re claim 4; New art has been supplied to remedy the deficiencies from the Sprocket device.
Re claims 3 & 5; Arguments addressed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1; The amendments filled to the claims on 08/25/2022 introduces the limitation of “wherein the upper recess and the at least one through hole are filled with a piece of pet food” this is not included in the originally filled disclosure. The examiner asserts food being embedded into the apparatus has a broader scope than the unsupported amendment and therefore the limitation introduces new matter.
For claim 2; The amendments filled to the claims on 08/25/2022 introduces the limitation of “the at least one bottom recess is also filled with a piece of pet food” this is not included in the originally filled disclosure. The examiner asserts food being embedded into the apparatus has a broader scope than the unsupported amendment and therefore the limitation introduces new matter.
Claims 3-5 include new matter due to their dependency. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 11246293 B2).
For claim 1; Wolfe discloses a pet food holder comprising: a base (502); an annular protrusion (504) formed on and protruding up from a top surface of the base and enclosing an upper recess (506); and at least one through hole (col 4; lines 56-61) formed through the base and surrounded by the annular protrusion (fig. 8), wherein the upper recess and the at least one through hole are filled with a piece of pet food (fig. 2 & 3 (200)/ fig. 8 (800)).
For claim 2; Wolfe teaches all limitations as stated above.
Wolfe further discloses wherein the pet food holder further comprises at least one bottom recess (812), the at least one bottom recess is formed in a bottom surface of the base (fig. 8 through (822)), and each of the at least one bottom recess corresponds in position to and communicates with a corresponding one of the at least one through hole (col 5; lines 46-65 and fig. 8); a diameter of each of the at least one bottom recess is greater than a diameter of the corresponding one of the at least one through hole (col 4; lines 56-58), and the at least one bottom recess is also filled with a piece of pet food (814).
For claim 3; Wolfe teaches all limitations as stated above.
Wolfe further discloses wherein each of the at least one bottom recess is concentric with the corresponding one of the at least one through hole (fig. 8).
For claim 5; Wolfe teaches all limitations as stated above.
Wolfe further discloses wherein the at least one through hole consists of one through hole (506); and the at least one bottom recess consists of one bottom recess (812).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe as applied to claim 2 above, and further in view of O'Donnell et. al (US 20170127648 A1) which will hereby be referred to as O'Donnell.
For claim 4; Wolfe teaches all limitations as stated above.
Wolfe fails to disclose wherein the at least one bottom recess includes multiple bottom recesses being filled with a piece of pet food.
However, O’Donnell discloses multiple bottom recesses ((14) (15) (16) and para 48).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose multiple bottom recesses however, O’Donnell discloses multiple bottom recesses. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from O’Donnell to improve the similar device from Wolfe in the same way by incorporating multiple bottom recesses such that the pet has multiple methods of accessing the food located in bottom recesses. See MPEP 2143 I. (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642